         Case 1:19-cv-04074-VEC Document 114 Filed 07/22/20 Page 1 of 4


LEVI&KORSINSKY LLP
                                                                                      th
                                                                              1101 30 Street NW, Suite 115
                                                                              Washington, DC 20007
                                                                              T: 202-524-4290 x1
                                                                              F: 202-333-2121
                                                                              www.zlk.com
                                                                              Donald J. Enright
                                                                              denright@zlk.com
                                           July 22, 2020

SUBMITTED VIA ECF

 The Honorable Valerie E. Caproni
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

       Re:     Grablis v. OneCoin Ltd. et. al., Case No. 1:19-cv-4074

Dear Judge Caproni:

        We write on behalf of Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis
(together, “Plaintiffs”) in the above-captioned matter (the “Action”). Plaintiffs respectfully move
this Court for an extension of time to file their response in opposition to Defendant Scott’s,
Defendant Pike’s, and Defendant Huesmann’s Motions to Dismiss (the “Motions to Dismiss”).
(ECF Nos. 107-111), as well as for an order permitting limited discovery on the issue of personal
jurisdiction.

         The original due date for Plaintiffs’ opposition is August 12, 2020. [ECF No. 104].
Defendant Ignatov consents to the extension and limited jurisdictional discovery, while
Defendants Scott, Pike, and Huesmann object. Their objections are noted at Section III of this
letter. This is Plaintiffs’ first request for an extension of time in this Action.

I.     Request For Six Week Extension To Respond To Motions To Dismiss

        As has been reported to the Court, Plaintiffs and Defendant Konstantin Ignatov are
currently engaged in settlement discussions. [ECF Nos. 105-106, 112-113]. These discussions
have been slowed, as “Mr. Ignatov is presently incarcerated, rendering attorney-client
communications more difficult due to the ongoing public health crisis and slowing our efforts to
resolve this case.” [ECF No. 112]. However, it is Plaintiffs’ reasonable belief that, based on
representations in settlement discussions made by Defendant Ignatov, Plaintiffs will obtain a great
deal of information which would considerably strengthen the claims currently set forth in the
Amended Complaint (the “Complaint”) [ECF No. 40]. Specifically, information from Defendant
Ignatov may help to strengthen, among other things, the jurisdictional arguments as to personal
jurisdiction over Defendants Scott, Pike, and Huesmann, whose Motions to Dismiss largely sound
in personal jurisdiction arguments. This information will likely prove instrumental in refuting the
Motions to Dismiss, and, based upon additional information anticipated to be uncovered as a result
of settlement with Defendant Ignatov (and based upon jurisdictional discovery obtained by
Plaintiffs, should the Court choose to permit and as discussed in the following section), Plaintiffs
may ultimately request leave to file a Second Amended Complaint.
         Case 1:19-cv-04074-VEC Document 114 Filed 07/22/20 Page 2 of 4

LEVI&KORSINSKY LLP
Page 2 of 4
July 22, 2020


        Accordingly, to facilitate full and thorough settlement discussions with Defendant Ignatov,
and to ensure that Plaintiffs can respond to the Motions to Dismiss while fully informed, Plaintiffs
request a six-week (42 day) extension to their deadline to oppose the Motions to Dismiss, which
is currently due on August 12, 2020. This extension would move Plaintiffs’ opposition due date
on the Motions to Dismiss to September 23, 2020, which would conform with the response date
to any such motion that might be filed by Ignatov. Any replies would be due on October 14, 2020,
which would again accord with the schedule that the Court has set for Defendant Ignatov.

II.     Request For Limited Discovery On Issue Of Personal Jurisdiction

       As discussed in the previous section of this letter, Plaintiffs have a good faith belief that
additional information discovered by and from the Defendants in this action will help Plaintiffs to
make a fuller showing of personal jurisdiction. Plaintiffs’ Complaint already alleges a sufficient
prima facie basis for personal jurisdiction. For example, the Complaint states that,

        The Court has personal jurisdiction over each of the Defendants because each either
        conducts business in and maintains operations in this District, or is an individual
        who either is present in this District for jurisdictional purposes or has sufficient
        minimum contacts with this District as to render the exercise of jurisdiction by this
        Court permissible under traditional notions of fair play and substantial justice.

Complaint at ¶ 12. Additionally, the Complaint notes that the Defendants Scott and Ignatov have
faced criminal charges in this District for the very same money-laundering wrongs outlined within
the Complaint (and have subsequently been convicted of these same wrongs). See id. at 2.1 The
Complaint further notes the activities and harm caused in this District through the Defendants’
participation in the OneCoin scheme. Id. at ¶ 169; 198; 218.

        Accordingly, as Plaintiffs have shown good faith in raising their personal jurisdiction
allegations and have made a sufficient initial prima facie showing in doing so, Plaintiffs are entitled
to limited discovery as to the issue of personal jurisdiction. See Manhattan Life Ins. Co. v. A.J.
Stratton Syndicate (No. 782), 731 F. Supp. 587, 593 (S.D.N.Y.1990) (“[P]laintiffs are entitled to
discovery regarding the issue of personal jurisdiction if they have made a sufficient start, and
shown their position not to be frivolous"); Tex. Int'l Magnetics, Inc. v. BASF Aktiengesellschaft,
31 F. App'x 738, 739 (2d Cir. 2002) (“[W]e believe [plaintiffs] were entitled to jurisdictional
discovery in order to develop the factual record requisite for such a [prima facie] showing . . . We
spoke of plaintiffs' "conclusory non-fact-specific jurisdictional allegations." In the instant case,
plaintiffs' jurisdictional allegations are neither sparse nor insufficiently specific; they are simply
insufficiently developed at this time to permit judgment as to whether personal jurisdiction is
1
 See also “Former Partner Of Locke Lord LLP Convicted In Manhattan Federal Court Of Conspiracy To Commit
Money Laundering And Bank Fraud In Connection With Scheme To Launder $400 Million Of OneCoin Fraud
Proceeds,” Press Release, UNITED STATES DEPARTMENT OF JUSTICE, available at https://www.justice.gov/usao-
sdny/pr/former-partner-locke-lord-llp-convicted-manhattan-federal-court-conspiracy-commit-money; “Cryptoqueen
brother admits role in OneCoin fraud,” BBC Technology, BBC, available at https://www.bbc.com/news/technology-
50417908 (November 14, 2019).
         Case 1:19-cv-04074-VEC Document 114 Filed 07/22/20 Page 3 of 4

LEVI&KORSINSKY LLP
Page 3 of 4
July 22, 2020

appropriate.”); Leon v. Shmukler, 992 F. Supp. 2d 179, 194-96 (E.D.N.Y.2014) ("It is well settled
under Second Circuit law that, even where a plaintiff has not made a prima facie showing of
personal jurisdiction, a court may still order discovery, in its discretion, when it concludes that the
plaintiff may be able to establish jurisdiction if given the opportunity to develop a full factual
record."); Joint Stock Co. Channel One Russ. Worldwide v. Infomir LLC, No. 16-CV-1318 (GBD)
(BCM), 2017 U.S. Dist. LEXIS 29806, at *12-13 (S.D.N.Y. Mar. 2, 2017) (noting that the court
had granted plaintiff limited jurisdictional discovery, granted an extension of time to respond to
the defendant’s motion to dismiss, and permitted additional jurisdictional discovery prior to
plaintiff filing their opposition to defendant’s motion to dismiss).

III.    Objections

         Defendant Scott objects to the proposed extension and opposes Plaintiffs’ request for
limited jurisdictional discovery, stating that “Plaintiffs have combined a request for an
adjournment with a letter motion asking for jurisdictional discovery to determine whether there is
any connection between Mr. Scott and New York. Plaintiffs’ request is a tacit admission that they
lacked a good-faith basis to bring their claims against Mr. Scott in this Court. Now – after
reviewing Mr. Scott’s motion to dismiss – Plaintiffs ask permission to perform the investigation
they should have completed before selecting this forum. Mr. Scott intends to address more fully
Plaintiffs’ request for limited discovery into personal jurisdiction under separate cover, but for
present purposes, Mr. Scott opposes that request as well. Mr. Scott also objects to the extent
Plaintiffs’ letter characterizes the Complaint’s allegations against him as the “very same” wrongs
for which Mr. Scott was criminally charged. Further, Plaintiffs’ portion of this letter
mischaracterizes Mr. Scott’s motion to dismiss, which questions whether this Court has personal
jurisdiction over Mr. Scott and alternatively argues that Plaintiffs fail to state a claim against Mr.
Scott upon which relief can be granted under Rule 12(b)(6). Thus, even if Plaintiffs were permitted
to seek limited jurisdictional discovery – and they should not be permitted to do so – Mr. Scott is
still entitled to a decision from the Court on his pending motion.”

       Defendant Pike opposes Plaintiffs’ proposed extension of time and request for limited
discovery on the same grounds proffered by Defendant Scott.

        Defendant Huesmann “objects to the proposed extension of time and limited discovery on
the same grounds asserted by Mr. Scott. Ms. Huesmann also intends to address more fully
Plaintiffs’ request for limited discovery into jurisdiction under separate cover, but for present
purposes, asserts that she is entitled to a ruling on her pending motion.”

                                                   *     *     *

        For the reasons stated herein, Plaintiffs respectfully request a) a six-week extension of time
to respond to the Motions to Dismiss; and b) an order permitting limited discovery as to the issue
of personal jurisdiction. Plaintiffs are available for a conference with the Court and the other parties
to discuss this and next steps in this matter if deemed necessary, and thank the Court for its
consideration.
        Case 1:19-cv-04074-VEC Document 114 Filed 07/22/20 Page 4 of 4

LEVI&KORSINSKY LLP
Page 4 of 4
July 22, 2020


                                         Respectfully submitted,
                                         /s/ Donald J. Enright
cc: All Counsel of Record (via CM/ECF)
